EXHIBIT 23.3 CONSENT OF INDEPENDENT PETROLEUM CONSULTANTS March 25, 2011 Magnum Hunter Resources Corporation 777 Post Oak Boulevard, Suite650 Houston, Texas 77056 Gentlemen: As independent petroleum consultants, we hereby consent to the incorporation by reference in theRegistration Statements on FormS-3 (Nos. 333-166756, 333-168161 and 333-169651) and in the Registration Statements on FormS-8 (Nos. 333-168802, 333-169814 and 333-171168) of Magnum Hunter Resources Corporation, and in each of the prospectuses, of information relating to our report setting forth the estimates of the oil and gas reserves and revenues from the oil and gas reserves of Magnum Hunter Resources Corporation as of December 31, 2010. We also consent to the references to our firm contained in the Prospectus and Prospectus Supplements relating to the Registration Statements listed above. Very truly yours, /s/ W. Todd Brooker W. Todd Brooker, P.E. Vice President Cawley Gillespie & Associates, Inc. Texas Registered Engineering Firm (F-693)
